United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 13-3140
                      ___________________________

                           Brandi Michele Johnson,

                     lllllllllllllllllllll Plaintiff - Appellant,

                                         v.

   Carolyn W. Colvin, Acting Commissioner, Social Security Administration,

                    lllllllllllllllllllll Defendant - Appellee.
                                    ____________

                   Appeal from United States District Court
               for the Eastern District of Arkansas - Pine Bluff
                                ____________

                       Submitted: September 11, 2014
                        Filed: September 16, 2014
                               [Unpublished]
                              ____________

Before COLLOTON, BOWMAN, and SHEPHERD, Circuit Judges.
                        ____________

PER CURIAM.
       Brandi Michele Johnson appeals the district court’s1 order affirming the denial
of disability insurance benefits and supplemental security income. The sole issue
Johnson raises on appeal provides no basis for reversal, see Hill v. Colvin, 753 F.3d
798, 800 (8th Cir. 2014) (de novo review), because Johnson’s argument is foreclosed
by Anderson v. Barnhart, 344 F.3d 809 (8th Cir. 2003). In Anderson, this court held
that a claimant had waived for appeal his claim that the administrative law judge
(ALJ) did not consider his obesity as an impairment, by failing to allege any
functional limitation from obesity in his application for benefits or during the hearing.
See id. at 814. Similarly, this court has held that an ALJ is not obligated to investigate
a claim that was not presented in the benefit application or offered at the
administrative hearing as a basis for disability. See Pena v. Chater, 76 F.3d 906, 909
(8th Cir. 1996). The judgment of the district court is affirmed.
                        ______________________________




      1
        The Honorable Joe J. Volpe, United States Magistrate Judge for the Eastern
District of Arkansas, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).

                                           -2-